DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-20  are a method. Thus, each  independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Prong 1: independent claims (1, 8 and 15) recite receiving historical flight data for a plurlity of flight records wherein each flight record of the plurlity of flight records comprises a plurality of flight attributes, determining based on the plurlity of flight attributes for each flight record of the plurality of flight records on or more fight attributed associated with at least one autonomous configuration change and generating based on the one or more flight attributes associated with the at least one autonomous configuration change a plurality of probabilistic alert rules.    The determining limitation, as drafted, is a process that, under its broadest reasonable impetration , covers the performance of the limitation in mind but for the recitation of generic computer components.   That is, other than reciting generic computer components (i.e., a computing device, and a machine learning model) , nothing in the claims pre the deteriming steps from practically being performed  in the human mind.  For example, but for the computer components language, the claims encompass  the user manually evaluating that if there is a configuration change.  This limitation is a mental process.  
Step 2A-Prong 2:  The claims recite additional  elements of  receiving historical flight data of the flight record comprising a plurlity of attributes  and a generic computer component (i.e., a computing device, and a machine learning model) to perform the deteriming and generating steps.   The receiving step is recited at a high level of generality (i.e., as general means of gathering historical flight data for use in the determining and generating steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The generic computer components that performs the deteriming and generating steps are also recited at a high level of thermality, and merely automates the determining and generating steps.   Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computing device, and   machine learning model).  The combination of these additional elements is no more than  mere instructions to apply the exception using a generic computer component (the computing device, and   machine learning model). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B:  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere  instructions to apply the exception using a generic computer
component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated  in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the network appliance is anything other than a generic, off the- shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving  step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Depending claims 2-7 , 9-14 and 16-20, theses claims recites limitation that further define the same abstract idea noted in claims 1, 8 and 14.  Therefore, the are considered patent ineligible for the same reason above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Irrgang  et al (US Pub., 2015/00279128 A1) in view of Cohen (US Pub., No., 20180211549 A1)

With respect to claim 1, Irrgang teaches a method comprising: 
receiving, at a computing device, historical flight data for a plurality of flight records, (paragraphs [0012]- [0015], [0017]discloses receive historical flight  data for plurlity of flights of an aircraft) wherein each flight record of the plurality of flight records comprises a plurality of flight attributes (paragraph [0015], discloses historical data can  determine a statistical model that can be used to detem1ine at least one of aircraft performance and engine performance [attributes]).
 	Irrgang  teaches the above elements including determining, based on the plurality of flight attributes for each flight record of the plurality of flight records (paragraph [0014] discloses determine a statistical model for determining  gross weight of the aircraft[attribute] and paragraph [0015], discloses historical data can  determine a statistical model that can be used to detem1ine at least one of aircraft performance and engine performance [attributes]) and a machine learning model (paragraph [0089], discloses machine learning ), the operational variances are referred to herein as “potential” because various government regulation of in circumstance not identified in the data (e.g., air traffic control routing) may cause various outside of the pilots’ control (paragraph [0096]) and flight dispatcher often generate flight plans for hours before a flight is scheduled takeoff (paragraph [0116]).   Irrgang failed to teach the corrosinding operational variances includes one or more flight attributes associated with at least one autonomous configuration change and the corresponding generated flight plans do not include a plurlity of probabilistic alert based on autonomous configuration change.  


However, Cohen teaches autonomous configuration change and generating, based on the one or more flight attributes associated with the at least one autonomous configuration change, a plurality of probabilistic alert rules (paragraph [0056], discoes the ADATM transceiver unit is configured to issue an emergency alter and generate  steering command to evade the risk of collision, each platform has its own ADATM transceiver unit, which independently analysis the flight scenario and reacts in accordance with predetermined set of rules).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).
	With respect to claim 2, Irrgang in view of Cohen teaches elements of claim 1, furthermore, Irrgang teaches the method wherein each flight record of the plurality of flight records (paragraph [0089], discloses analyze aircraft sensor data (e.g., high-sample-rate aircraft data retrieved from a Quick Access Recorder (“QAR”)) from cumulative flights of an aircraft.., and  paragraph [0093], discloses data generated from an aircraft’s flight recorder, which can include many parameters about a given flight, including altitude, cruise speed, attitude engine thrust setting and fuel flow  the 0001 data (which stands for Out of the gate, Off of the ground, On the ground, and In the gate) is associated with a controlled flight into stall incident(paragraph [0159], discloses  gate event and the off the runway event [incident] from 0001 data for multiple flights).


With respect to claim 3, Irrgang in view of Cohen teaches elements of claim 1, including wherein each the computer readable code can also include computer-readable code configured to, upon determining that the operator flight plan deviates from at least one of the criteria, amend aspects of the operator flight plan to minimize ( e.g., eliminate) (paragraph [0008]) and flight management system (FMS) (paragraph [0171]).  Irrgang filed to teach the corresponding filing management system includes autonomous configuration change is associated with one or more of an autopilot-systems, an auto throttle system, or a flight guidance system.
However, Cohen teaches  wherein the at least one autonomous configuration change is associated with one or more of an autopilot-systems, an auto throttle system, or a flight guidance system(paragraph [0024], discloses the system may include an autonomous dynamic air traffic management (ADATM) transceiver unit for mounting onboard a flying platform [configuration] and paragraph [0055], discloses onboard the platform  an autopilot) . Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).
With respect to claim 4, Irrgang in view of Cohen teaches elements of claim 1, furthermore, Irrgang teaches the method  further comprising receiving current flight data for an aircraft in-flight, wherein the current flight data comprises a second plurality of flight attributes and an indication (Fig, 19A 556 & 558 discloses calculate fuel penalty for variance and provide indication of coast of variance to pilot, paragraphs [0012]- [0015], [0017]discloses receive historical flight  data for plurlity of flights of an aircraft and paragraph [0015], discloses historical data can  determine a statistical model that can be used to detem1ine at least one of aircraft performance and engine performance [attributes]). Irrgang failed to teach the corresponding indication of a current autonomous configuration change.
However, Cohen indication of a current autonomous configuration change (paragraph [0051], discloses  in its most basic form, the ADATM transceiver unit is designed to transmit a sequence of communications that include, each, information, i.e., location transmission may further additional information (e.g. emergency indication, alert level indication, speed vector, heading, speed, altitude, etc., evading maneuver information on an evading  maneuver the platform is about to take, etc.).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).
With respect to claim 5, Irrgang in view of Cohen teaches elements of claim 4, furthermore, Irrgang teaches the method    further comprising causing, based on the indication(Fig, 19A 556 & 558 discloses calculate fuel penalty for variance and provide indication of coast of variance to pilot, paragraphs [0012]- [0015], [0017]discloses receive historical flight  data for plurlity of flights of an aircraft and paragraph [0015], discloses historical data can  determine a statistical model that can be used to detem1ine at least one of aircraft performance and engine performance [attributes]) and interactive visualization module interface and in-fling feedback  (Fig. 1, 11 and 12 ). Irrgang failed to teach the corresponding indication  and the corresponding  interactive visualization module interface of the current autonomous configuration change, an alert to be provided at a graphical interface of the aircraft in-flight.
However, Cohen teaches an indication the current autonomous configuration change, an alert to be provided at a graphical interface of the aircraft in-flight (paragraph [0128], discloses  platform, it transmits an “emergency” alert .., ADATM transceiver unit of any of these third-party platforms would issue an alert to the pilot and generate evading action instructions in response to the evading action...). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).
With respect to claim 6, Irrgang in view of Cohen teaches elements of claim 4, furthermore, Irrgang teaches the method   further comprising determining, based on the second plurality of flight attributes (paragraphs [0012]- [0015], [0017]discloses receive historical flight  data for plurlity of flights of an aircraft and paragraph [0015], discloses historical data can  determine a statistical model that can be used to redetermined at least one of aircraft performance and engine performance [attributes]), flight plan can include buffer, which are error factors built into the flight plan to account for uncertainties and or unknown (paragraph [0096]) and the fluctuations from the trend line 854 can be attributed to errors in the average passenger weight used to calculate total passenger weight on the load sheet (paragraph [0170]).  Irrgang failed to teach the corresponding  error used to generate the plurality of probabilistic alert rules, a probability that the current autonomous configuration change was erroneous.
However, Cohen teaches probabilistic alert rules, a probability that the current autonomous configuration change was erroneous(paragraph [0128], discloses  platform, it transmits an “emergency” alert .., ADATM transceiver unit of any of these third-party platforms would issue an alert to the pilot and generate evading action instructions in response to the evading action...). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).

With respect to claim 7, Irrgang in view of Cohen teaches elements of claim 4, furthermore, Irrgang teaches the method   further comprising determining, based on the second plurality of flight attributes (paragraphs [0012]- [0015], [0017]discloses receive historical flight  data for plurlity of flights of an aircraft and paragraph [0015], discloses historical data can  determine a statistical model that can be used to redetermined at least one of aircraft performance and engine performance [attributes]), flight plan can include buffer, which are error factors built into the flight plan to account for uncertainties and or unknown (paragraph [0096]) and the fluctuations from the trend line 854 can be attributed to errors in the average passenger weight used to calculate total passenger weight on the load sheet (paragraph [0170]).  Irrgang failed to teach the corresponding  and the plurality of probabilistic alert rules, a probability that a next autonomous configuration change will occur.


However, Cohen teaches plurality of probabilistic alert rules, a probability that a next autonomous configuration change will occur (paragraph [0037], discloses mid-air collision may occur during takeoff.., the risk of mid-air collision is evidently greater near air-fields or in narrow .., and  paragraph [0128], discloses  platform, it transmits an “emergency” alert .., ADATM transceiver unit of any of these third-party platforms would issue an alert to the pilot and generate evading action instructions in response to the evading action...). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).

With respect to claims 8 and  14, Irrgang teaches a method comprising: 
receiving, at a computing device, historical flight data for a plurality of flight records, (paragraphs [0012]- [0015], [0017]discloses receive historical flight  data for plurlity of flights of an aircraft) wherein each flight record of the plurality of flight records comprises a plurality of flight attributes (paragraph [0015], discloses historical data can  determine a statistical model that can be used to detem1ine at least one of aircraft performance and engine performance [attributes]).
 	Irrgang  teaches the above elements including determining, based on the plurality of flight attributes for each flight record of the plurality of flight records (paragraph [0014] discloses determine a statistical model for determining  gross weight of the aircraft[attribute] and paragraph [0015], discloses historical data can  determine a statistical model that can be used to detem1ine at least one of aircraft performance and engine performance [attributes]) and a machine learning model (paragraph [0089], discloses machine learning ), the operational variances are referred to herein as “potential” because various government regulation of in circumstance not identified in the data (e.g., air traffic control routing) may cause various outside of the pilots’ control (paragraph [0096]) and flight dispatcher often generate flight plans for hours before a flight is scheduled takeoff (paragraph [0116]).   Irrgang failed to teach the corrosinding operational variances includes one or more flight attributes associated with at least one autonomous configuration change and the corresponding causing the alert comprising the probability to be provided at a graphic interface of the aircraft in-flight,  

However, Cohen teaches autonomous configuration change and causing the alert comprising the probability to be provided at a graphic interface of the aircraft in-flight,  (paragraph [0056], discoes the ADATM transceiver unit is configured to issue an emergency alter and generate  steering command to evade the risk of collision, each platform has its own ADATM transceiver unit, which independently analysis the flight scenario and reacts in accordance with predetermined set of rules).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).
	
With respect to claims 9-10 and 16-17 , Irrgang in view of Cohen teaches elements of claims 8 and 15 , including wherein each the computer readable code can also include computer-readable code configured to, upon determining that the operator flight plan deviates from at least one of the criteria, amend aspects of the operator flight plan to minimize ( e.g., eliminate) (paragraph [0008]) and flight management system (FMS) (paragraph [0171]).  Irrgang filed to teach the corresponding filing management system includes autonomous configuration change is associated with one or more of an autopilot-systems, an auto throttle system, or a flight guidance system.
However, Cohen teaches  wherein the at least one autonomous configuration change is associated with one or more of an autopilot-systems, an auto throttle system, or a flight guidance system(paragraph [0024], discloses the system may include an autonomous dynamic air traffic management (ADATM) transceiver unit for mounting onboard a flying platform [configuration] and paragraph [0055], discloses onboard the platform  an autopilot) . Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).
With respect to claim 11, Irrgang in view of Cohen teaches elements of claim 8, furthermore, Irrgang teaches the method wherein each flight record of the plurality of flight records (paragraph [0089], discloses analyze aircraft sensor data (e.g., high-sample-rate aircraft data retrieved from a Quick Access Recorder (“QAR”)) from cumulative flights of an aircraft.., and  paragraph [0093], discloses data generated from an aircraft’s flight recorder, which can include many parameters about a given flight, including altitude, cruise speed, attitude engine thrust setting and fuel flow  the 0001 data (which stands for Out of the gate, Off of the ground, On the ground, and In the gate) wherein the flight records comprises a plurality of historical flight attributes (paragraph [0159], discloses  gate event and the off the runway event [incident] from 0001 data for multiple flights).

With respect to claim 12, Irrgang in view of Cohen teaches elements of claim 11 furthermore, Irrgang teaches the method  further comprising receiving current flight data for an aircraft in-flight, wherein the current flight data comprises a second plurality of flight attributes (Fig, 19A 556 & 558 discloses calculate fuel penalty for variance and provide indication of coast of variance to pilot, paragraphs [0012]- [0015], [0017]discloses receive historical flight  data for plurlity of flights of an aircraft and paragraph [0015], discloses historical data can  determine a statistical model that can be used to detem1ine at least one of aircraft performance and engine performance [attributes]). Irrgang failed to teach the corresponding attribute associated with the  current autonomous configuration change.
However, Cohen indication of a current autonomous configuration change (paragraph [0051], discloses  in its most basic form, the ADATM transceiver unit is designed to transmit a sequence of communications that include, each, information, i.e., location transmission may further additional information (e.g. emergency indication, alert level indication, speed vector, heading, speed, altitude, etc., evading maneuver information on an evading  maneuver the platform is about to take, etc.).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).
With respect to claim 13,   Irrgang in view of Cohen teaches elements of claim 12  , furthermore, Irrgang teaches the method  further generating based on the one or more historical flight  attribute(Fig, 19A 556 & 558 discloses calculate fuel penalty for variance and provide indication of coast of variance to pilot, paragraphs [0012]- [0015], [0017]discloses receive historical flight  data for plurlity of flights of an aircraft and paragraph [0015], discloses historical data can  determine a statistical model that can be used to detem1ine at least one of aircraft performance and engine performance [attributes]) and interactive visualization module interface and in-fling feedback  (Fig. 1, 11 and 12 ). Irrgang failed to teach the corresponding configuration change and generating, based on the one or more flight attributes associated with the at least one autonomous configuration change, a plurality of probabilistic alert rules 

However, Cohen teaches autonomous configuration change and generating, based on the one or more flight attributes associated with the at least one autonomous configuration change, a plurality of probabilistic alert rules (paragraph [0056], discoes the ADATM transceiver unit is configured to issue an emergency alter and generate  steering command to evade the risk of collision, each platform has its own ADATM transceiver unit, which independently analysis the flight scenario and reacts in accordance with predetermined set of rules).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).
With respect to claim 14 , Irrgang in view of Cohen teaches elements of claim  13  furthermore, Irrgang teaches the method wherein each flight record of the plurality of flight records (paragraph [0089], discloses analyze aircraft sensor data (e.g., high-sample-rate aircraft data retrieved from a Quick Access Recorder (“QAR”)) from cumulative flights of an aircraft.., and  paragraph [0093], discloses data generated from an aircraft’s flight recorder, which can include many parameters about a given flight, including altitude, cruise speed, attitude engine thrust setting and fuel flow  the 0001 data (which stands for Out of the gate, Off of the ground, On the ground, and In the gate) is associated with a controlled flight into stall incident(paragraph [0159], discloses  gate event and the off the runway event [incident] from 0001 data for multiple flights).
With respect to claim 18, Irrgang in view of Cohen teaches elements of claim 15, furthermore, Irrgang teaches the method wherein each flight record of the plurality of flight records (paragraph [0089], discloses analyze aircraft sensor data (e.g., high-sample-rate aircraft data retrieved from a Quick Access Recorder (“QAR”)) from cumulative flights of an aircraft.., and  paragraph [0093], discloses data generated from an aircraft’s flight recorder, which can include many parameters about a given flight, including altitude, cruise speed, attitude engine thrust setting and fuel flow  the 0001 data (which stands for Out of the gate, Off of the ground, On the ground, and In the gate) is associated with a controlled flight into stall incident(paragraph [0159], discloses  gate event and the off the runway event [incident] from 0001 data for multiple flights).

With respect to claim  19, Irrgang in view of Cohen teaches elements of claim 18  furthermore, Irrgang teaches the method  further comprising receiving current flight data for an aircraft in-flight, wherein the current flight data comprises a second plurality of flight attributes (Fig, 19A 556 & 558 discloses calculate fuel penalty for variance and provide indication of coast of variance to pilot, paragraphs [0012]- [0015], [0017]discloses receive historical flight  data for plurlity of flights of an aircraft and paragraph [0015], discloses historical data can  determine a statistical model that can be used to detem1ine at least one of aircraft performance and engine performance [attributes]). Irrgang failed to teach the corresponding attribute associated with the  current autonomous configuration change.
However, Cohen indication of a current autonomous configuration change (paragraph [0051], discloses  in its most basic form, the ADATM transceiver unit is designed to transmit a sequence of communications that include, each, information, i.e., location transmission may further additional information (e.g. emergency indication, alert level indication, speed vector, heading, speed, altitude, etc., evading maneuver information on an evading  maneuver the platform is about to take, etc.).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).

With respect to claim 20 Irrgang in view of Cohen teaches elements of claim  19, furthermore, Irrgang teaches the method  further generating based on the one or more historical flight  attribute(Fig, 19A 556 & 558 discloses calculate fuel penalty for variance and provide indication of coast of variance to pilot, paragraphs [0012]- [0015], [0017]discloses receive historical flight  data for plurlity of flights of an aircraft and paragraph [0015], discloses historical data can  determine a statistical model that can be used to detem1ine at least one of aircraft performance and engine performance [attributes]) and interactive visualization module interface and in-fling feedback  (Fig. 1, 11 and 12 ). Irrgang failed to teach the corresponding configuration change and generating, based on the one or more flight attributes associated with the at least one autonomous configuration change, a plurality of probabilistic alert rules 

However, Cohen teaches autonomous configuration change and generating, based on the one or more flight attributes associated with the at least one autonomous configuration change, a plurality of probabilistic alert rules (paragraph [0056], discoes the ADATM transceiver unit is configured to issue an emergency alter and generate  steering command to evade the risk of collision, each platform has its own ADATM transceiver unit, which independently analysis the flight scenario and reacts in accordance with predetermined set of rules).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the system can also perform statistical analysis to determine actual aircraft wear that can affect aircraft performance of Irrgang  with autonomous dynamic air traffic management of Cohen in order to issue an emergency alert (see, Cohen paragraph [0056]).
The following prior arts applied in this office action: 

Irrgang  et al (US Pub., 2015/00279128 A1) discloses method and system for providing optimal, achievable flight plans for a flight of an aircraft and for providing accurate fuel load calculations. The method and system can check for and correct inaccurate assumptions in a flight plan. The method and system can also perform statistical analysis to recognize and account for real-world limitations on flight plans.

Cohen (US Pub., No., 20180211549 A1) discloses a system and method for autonomous dynamic air traffic management. The method includes sensing a current location of a flying platform using at least one of a plurality of positioning sensors onboard the flying platform, transmitting location transmissions and receiving location transmissions from other flying platforms, determining from the received location transmissions and the sensed current location whether the flying platfom1 and another flying platform are flying in a mutually intentional flight pattern or in a mutually unintentional flight pattern, based on one or more indications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682